                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BOARDS OF TRUSTEES OF THE                           CASE NO. C17-1543-JCC
      NORTHWEST IRONWORKERS HEALTH
10    AND SECURITY FUND, et al.,                          MINUTE ORDER
11
                             Plaintiffs,
12            v.

13    NORTH COAST IRON CORP., et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiffs’ motion to continue the scheduling order
19   and trial date in this matter (Dkt. No. 19). Having thoroughly considered the parties’ briefing and
20   the relevant record, the Court hereby GRANTS the motion and ORDERS that:
21      1) The trial date in this matter is CONTINUED from March 4, 2019 to July 8, 2019 at 9:30
22          a.m.;
23      2) The pretrial order shall be filed no later than June 28, 2019;
24      3) Rule 39.1 mediation shall be completed no later than May 10, 2019;
25      4) Trial briefs shall be filed no later than July 4, 2019; and
26      5) Discovery cutoff is 120 days before trial, and the dispositive motion filing deadline is 90

     MINUTE ORDER
     C17-1543-JCC
     PAGE - 1
 1        days before trial.

 2        DATED this 7th day of January 2019.

 3                                              William M. McCool
                                                Clerk of Court
 4
                                                s/Tomas Hernandez
 5
                                                Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1543-JCC
     PAGE - 2
